DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/20/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 recites the limitation "wherein the webs" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15, 16, 18, 19, 24 and 45-51 are rejected under 35 U.S.C. 103 as being unpatentable over Botha (USP 7931886), in view of Panigraphy et al. (USP 5,294,250).
	Regarding Claims 15-16 and 50-51 
Botha teaches that a method of agglomerating fines of a material that is predominantly titanium dioxide, comprising: forming the fines into micro-agglomerates in which the fines are bound in the micro-agglomerates by an organic binder, and that the organic binder may be a natural gum (see Col. 2, lines 18-21 and Col. 3, lines 52-54, teaching that a method for agglomerating titania particles, comprising mixing the titania particles with the organic binder to form micro-agglomerates, pellet, having the size which falls in 106-850 micrometer; also see Col.2 lines 59-67 and Claim 7, teaching that the organic binder comprises a cellulose product or natural gum.).
	In the reference the natural gum is an effective primary binder of the fines when the micro-agglomerate is subjected to high temperature gas flow conditions equivalent to those in the Chloride Process (see Col. 2, lines 9-14, teaching that the agglomerating titania particles are suitable to be used in the chloride process. It is reasonably expected that the binder, a natural, is an effective primary binder of titania particles when agglomerating titania particles are suitable to be used in the chloride process).
	Botha fails to explicitly teach that heating the micro-agglomerates in the temperature range 275-350°C, and the heating of the micro-agglomerates in the temperature range is for 0.1 to 2 hours.
	However, Botha teaches the claimed material and content of the binder (see Col. 3, lines 4-7), the claimed material of particles, the claimed moisture content (see Col. 3, lines 15-19), and the claimed size of the agglomerated particles size (see Co. 3, lines 55-65), and also the same treatment (see Col. 2, lines 9-14, teaching that agglomerated particles are suitable to be used in the chloride process).
	Botha also teaches that step of heating the micro-agglomerates at even 250˚C (see Col. 3, lines 46-51). The disclosed temperature of 250˚C is close enough to the claimed temperature (275 ˚C), that one skilled in the art would not expect a difference in properties, and a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
	Specifically, Botha teaches drying the pellets overnight at 60˚C (see Column 4, lines 53-62). It is noted that overnight means 8-10 hours, and raising the temperature to 250˚C would be readily realized the time of drying could be naturally decreased. It would be recognized by one of the ordinary skill in the art that the time of the heating process is corresponding to the temperature. According to the higher temperature of the heating process, a shorter time is required. In other words, according to the lower temperature of the heating process, a longer time is required. 
	Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPEP 2144.05 (II) (A)) 
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the disclosed time and temperature to the claimed time and temperature at the claimed time in order to obtain the same intended purpose.  
	Botha does not explicitly teach the use of xanthan gum, but does teach the use of natural gums as the binder. However, Panigraphy teaches that as natural gums used as binder in similar process, and that as natural gums of high viscosity such as guar and xanthan gums are more preferable (abstract). Therefore, it would have been prima facie obvious at the time of the invention to add to the teachings of Botha, by using xanthan gum as the natural gum binder, with a reasonable expectation of success, as suggested by Panigraphy.
	The limitations of reducing elutriation and the elutriation losses, are properties of the material, and the reference teaches identical methods except for the time and temperature. However, there is been no showing of new and unexpected results for the claimed time and temperature range, and is seen as obvious. When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  See MPEP  § § 2112- 2112.02.
	Regarding Claim 18 
	Botha teaches that in each formed micro-agglomerate, each fines particle is bound to at least two other fines particles by a web of the polysaccharide gum or cellulose derivative whereby the polysaccharide gum or cellulose derivative forms a network of webbing firmly binding the particles in the micro-agglomerate (See the rejection of Claims 15 and 16, Botha teaches the claimed materials of particles, the claimed material and content of binder, the size of the agglomerated particles, and the claimed treatment process.  Also, Botha teaches that the titania particles are formed as pellets (see Col. 3, lines 46-51), which is formed like a sheet or web.  It is reasonably expected that the microstructure of the web/sheet of the micro-agglomerate comprises at least two titania particles which are bonded together to form the web/sheet configuration, and the binder, polysaccharide gum or cellulose derivative, are utilized to firmly bind the particles in the microstructure of the agglomerate.).
	Regarding Claim 19 
	Botha does not explicitly teach that the webs have a respective longitudinally central region of a minimum thickness substantially smaller than the size of the respective bound fines particles (titania particles), wherein the longitudinally central region is of a minimum thickness in the range 0.1-10µm.
	However, Botha teaches the claimed materials of particles, the claimed material and content of binder, the size of the agglomerated particles, and the claimed treatment process (See the rejections of Claims 15 and 16). 
	Moreover, see the rejection of Claim 18, the titania particles are formed as a web, sheet, or pellets microstructure. Therefore, the thickness of the minimum thickness agglomerated particles, formed as a web, sheet, or pellet, is smaller than the diameter of the titania particles. Botha teaches that the diameter of the titania particles is smaller than 40 micrometers (see Col. 2, lines 54-55). Moreover, it is reasonably expected that a minimum thickness of the longitudinally central region of the web is smaller than the diameter of the titania particles, which is less than 40 micrometers and falls within the claimed range. (MPEP 2144.05)
	Therefore, it is obvious to the skilled artisan to optimize the longitudinally central region of the minimum thickness of the web to the claimed range based on the same intended purpose.  
	Regarding Claims 24, 45-46 and 49 
	Botha teaches that the micro-agglomerates formed are of a size between 106 and 1,000µm; and/or wherein the fines particles bound in the micro-agglomerates are of a size in the range of less than 106µm; and/or wherein the proportion of polysaccharide gum or cellulose derivative is in the range 2-10% with respect to the combined weight of the fines and polysaccharide gum or cellulose derivative (Col. 2, lines 18-26 and Col. 3, lines 52-54). 
	The size ranges and the amount of binder range of the reference overlaps the claimed range, as such the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness.  In re Malagari, 182 U.S.P.Q. 549.
Regarding claims 47-48 
These claims only further limit the base claim when the binder is selected from either a carboxy methylcellulose or a polyanionic cellulose, respectively.


Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over US-7931886-B2, Botha, as applied to claim 15 above, in view of Panigraphy et al. (USP 5,294,250), and further in view of US-6130272-A, Dopp.
	Botha teaches the steps of forming and heating agglomerated particles (see Col. 3, lines 46-51).
Botha fails to teach that the forming step is effected prior to or simultaneously with said heating in a continuous high shear mixer that combines mixing with agglomeration in a single unit.
	Dopp teach that utilizing the high-shear mixer to form aggregate, and the high-shear mixer is a useful equipment to facilitate agglomerations to the desired final particle size (see Col. 3, lines 15-34 of Dopp)
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, as taught by Botha, to have the step of forming, heating, and mixing the agglomerations simultaneously in a single mixer unit, as taught by Dopp, in order to facilitate agglomerations to the desired final particle size (see Col. 3, lines 15-34 of Dopp)
Response to Arguments
Applicants argue against the prior art rejections.
	Applicants argue that Botha teaches that 250 C is the absolute highest temperature. While the reference may suggest that even 250 C may be used, nothing suggest that this is the absolute highest temperature which may be used, and nothing in the reference teaches away from the use of a higher temperature. Further, 250 C (i.e. 523.15 K) is not so far from 275 C (i.e. 548 K) that would lead one skilled in the art to expect a difference in properties. Additionally, applicants have failed to demonstrate any evidence of new or unexpected results, i.e. critical, for the use of the claimed temperatures. Whereas, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). Additionally, the results of the instant invention have not been compared to the closest prior art. 
	Applicants argue that the time and temperature of the treatment is important, and allege that they achieve unexpected results based on examples 3 and 4. This is not persuasive, at least because the examples do not compare the closest prior art which would be comparing 250 C to 275 C, not comparing 60 C to 300 C as shown in the examples. 
Applicants argue that even a small temperature change can have an impact, and discuss the differences between 300 and 600 C, as well as 250 to 300 C. However, no criticality has been shown the between the cited prior art 250 C, and the instant invention 275 C.
	Applicants argue that Botha fails to teach the problem of blow over. While this may be true it is not persuasive as this is not a claimed feature, and applicants have again failed to demonstrate criticality between the claimed temperature and the temperature of the reference.
	The remaining arguments have been fully considered, but are not persuasive for the same reasons given above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E MCDONOUGH whose telephone number is (571)272-6398. The examiner can normally be reached Mon-Fri 10-10.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES E. MCDONOUGH
Examiner
Art Unit 1734



/JAMES E MCDONOUGH/Primary Examiner, Art Unit 1734